Citation Nr: 1116432	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of frostbite injuries to the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for service connection for the residuals of frostbite of the feet.  

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

At the time of his hearing, the Veteran directly submitted to the Board additional evidence regarding his claim.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.  Furthermore, the Veteran's claim is being remanded for additional development, such that the evidence will be considered by the AOJ before the appeal is returned to the Board.  Therefore, the Board finds that any error in failing to furnish a further supplemental statement of the case (SSOC) is not prejudicial as to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (199

This case previously reached the Board in July 2010.  In that decision, the Board denied the Veteran's claim for entitlement to service connection for the residuals of frostbite injuries to the feet.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion for Remand (Joint Motion) to vacate in part the Board's July 2010 decision.  In the Joint Motion, the parties requested that the Board's denial of the appellant's claim for service connection for the residuals of frostbite injuries to the feet be vacated and remanded to the Board for further action.  The Joint Motion was accepted by the Court in July 2010, and the Veteran's claim for service connection for the residuals of frostbite injuries to the feet has been returned to the Board for further consideration consistent with the Joint Motion.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To adequately address the Veteran's contentions as well as the provisions of the Joint Motion, the Veteran's claim must be remanded for further development of the evidence.  

First, in the January 2011 Joint Motion, the parties agreed that during the May 2010 Board hearing the Veteran testified that he has received relevant treatment from a Dr. Atkins in 2002, and a Dr. Zad in 1994.  See the Joint Motion pg. 7; see also the Board hearing transcript pges. 3-4.  This testimony triggered a duty by the Veterans Law Judge to advise the Veteran to obtain these medical records which may have served to support his claim.  See 38 C.F.R. § 3.102(c)(2) (2010); see also Constantino v. West, 12 Vet. App. 517, 520 (1999) (finding a duty to suggest failure where a hearing officer did not suggest that a claimant submit medical evidence in support of a belief voiced at a hearing before a VA decision review officer); Bryant v. Shinseki, 23Vet. App. 488 (2010) (the hearing officer has the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked).  

Therefore, the Veteran should be provided with a notice letter that advises him that any treatment from Dr. Atkins or Dr. Zad may serve to support his claim.  The Board notes that private treatment records have already been obtained from A. Zayed, MD, dating from May 2000 to September 2003, and private treatment records from O. Akinsoto, MD, dating from July 2004 to August 2005.  The Board also notes that at the hearing, the Veteran also indicated that he is not certain if the records from Dr. Zad are available.  See the hearing transcript pg. 4.  Nevertheless, in light of the provisions of the Joint Motion, the Veteran should be notified that these records may be relevant and afforded a further opportunity to submit such records.  Therefore, the Veteran's claim must be remanded to the AOJ to advise the Veteran to obtain and submit to VA any further relevant private medical evidence, or if he chooses to provide the AOJ with sufficient information and authorization the AOJ may do so on his behalf.

Second, the AOJ must undertake further efforts to obtain evidence to support the Veteran's claim including attempting to find any available service treatment records (STRs).  In this case, the AOJ has made several attempts to obtain the Veteran's STRs.  First, the AOJ received a notice obtained by the Veteran from the National Personnel Records Center (NPRC) dated in September 2004, which indicated that the Veteran's service records were not available.  The AOJ also received confirmation of this fact directly from the NPRC in December 2004.  

In January 2005, the Veteran submitted a NA Form 13055, which may be used to search for supplemental records, indicating that he was with the 7th Infantry, 17th Regiment at Camp Casey, Korea, in January or February 1957, when he experienced his frostbite injuries and subsequent treatment.  In January 2005, the AOJ submitted a request utilizing the unit information that the Veteran had submitted.  In July and September 2005, the NPRC responded that the Veteran's specific organizational information was needed, e.g., company, battery, battalion.  In July and September 2005, the AOJ also informed the Veteran that his STRs were unavailable, noting other potential sources of relevant information.  In August 2005, the Veteran indicated that he did not have any further records to submit.  In September 2005, the AOJ prepared a memorandum reviewing the steps taken to obtain the Veteran's STRs, and concluding that the Veteran's STRs were unavailable for review.  

The Joint Motion noted that in November 2004, the Veteran had alleged that at the time of his frostbite injuries he was assigned to "Company A (meaning the appellant would be in 1st Battalion), 17th Infantry Regiment, 7th Infantry Division, located 30 miles south of the DMZ in Uncunie, Korea."  See the Joint Motion pges. 2-3, 6-7.  The Veteran has also named two other service members who were with him at the time.  See the Veteran's November 2004 statement.  As such, the Joint Motion noted that the Veteran had provided further information which might be used to identify his specific unit and the AOJ should use this information to attempt a further search for the Veteran's records.  See the Joint Motion pg. 7.  Therefore, the AOJ must undertake a further search for the Veteran's records.

The Board also notes that the Veteran has indicated that he experienced clinical treatment at Camp Casey for his frostbite injuries during his military service in Korea.  The Board notes that the Secretary and the Veteran have both taken notice of the fact that Camp Casey was a US Army Garrison located in Toungduchon, Korea, operated between 1952 and 1971.  The Veteran has provided a number of different scenarios regarding the nature and duration of his treatment.  He initially indicated only that he was treated in 1957 at Camp Casey.  See the Veteran's September 2004 claim.  He later specified that, after he was injured by frostbite, he was sent to Camp Casey for six weeks of treatment for his frostbite.  See the Veteran's November 2004 statement.  Then, in his January 2005 NA Form 13055, the Veteran indicated that his frostbite treatment began around January to February 1957.  Later, the Veteran elaborated that he was hospitalized for "approximately 3 months," at Camp Casey and later in Seoul, Korea.  See the Veteran's July 2005 statement.  In August 2005, the Veteran claimed he was treated for three-and-a-half weeks at Camp Casey then transferred to a separate hospital in Seoul, Korea, where he was treated for "over 3 weeks."  In his October 2005 notice of disagreement (NOD), the Veteran stated that he was treated at Camp Casey for about two weeks and in Seoul, Korea, for six weeks.  Then, in his September 2006 substantive appeal (VA Form 9), the Veteran indicated that he spent 8 weeks in the hospital at Camp Casey.  As such, the Veteran has consistently indicated that, after experiencing his frostbite injuries, he was provided with in-patient treatment at Camp Casey and in Seoul, Korea.

The Court has held that the VA has a heightened duty to assist a claimant in developing his claim when the Veteran's service treatment records are not available for any reason, including because they were destroyed in the fire at the NPRC in the early 1970s.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the Veteran has argued that he treated for his frostbite injuries from about six weeks to as long as three months, including treatment from two to eight weeks at Camp Casey, and from three to six weeks of treatment in Seoul, Korea, beginning around January 1957.  Therefore, the Board concludes that the AOJ should search for any clinical records from either Camp Casey or from a relevant hospital in Seoul Korea, which may have been kept separately from the Veteran's STRs and might show hospitalization for frostbite injuries during the January to April period of 1957.  

Finally, the Joint Motion noted that the Veteran had indicated that his toenails fell off due to frostbite injuries that he experienced, and indicated that this may require that the Veteran be provided with a VA medical examination and opinion.  See the Joint Motion pg. 8; see also the Veteran's October 2005 NOD, and the hearing transcript pg. 2.  The record also contains a private treatment record dated in July 2004 from Dr. Akinsoto, which indicates that in July 2004 the Veteran began complaining of a burning sensation in his legs.  An August 2004 record from Dr. Akinsoto indicated that the Veteran had been diagnosed with Diabetic Neuropathy.  The Veteran has also submitted two private treatment records dated in September 2006 and May 2010, from B. Revanna, MD, which indicated that the Veteran currently experienced the abnormal sensation in his feet which were the residuals of frostbite injuries.  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  Therefore, the Veteran should also be provided with a VA medical examination and opinion to address the nature and etiology of any current residuals of frostbite injuries that he may be experiencing.   


Accordingly, the case is REMANDED for the following action:

1.	The AOJ should attempt alternate methods to obtain any service records that may be relevant to the Veteran's claim.  Specifically, the AOJ should undertake the following:

(A)	Contact the NPRC, or other appropriate records custodian, and attempt to obtain the Veteran's complete service treatment records (STRs).  In particular, submit another request for any relevant unit records from:  Company A (1st Battalion), 17th Infantry Regiment, 7th Infantry Division, located 30 miles south of the DMZ in Uncunie, Korea (as indicated by the Veteran in November 2004).  

(B)	Also, request from the appropriate records custodian any clinical treatment records or other relevant records showing treatment for the Veteran's feet for frostbite at Camp Casey, Korea, or Seoul, Korea, during the period of January to April 1957.  All attempts to secure these records, and any response received, must be documented in the claims file.  If any records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	The RO also should ask the Veteran to provide authorization of release for any private records from B. Revanna, M.D., since May 2010, who has indicated recent treatment for his frostbite injuries of the feet and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.	Arrange for the Veteran to undergo a VA medical examination, by an appropriate specialist, to determine the nature and etiology of any current residuals of frostbite injuries that he may be experiencing.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary. 

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for service connection for the residuals of frostbite injuries:

(A)	Please provide a comprehensive review of the history of the Veteran's currently diagnosed foot disorders.  This should include addressing the private treatment record dated in July and August 2004 from Dr. Akinsoto, the September 2006 and May 2010 private treatment records from Dr. Revanna, the relevant history of his disorders provided by the Veteran, as well as any new evidence obtained after this remand.

Then, please address the following:

(A)	Provide a complete diagnosis and case history of the Veteran's current foot disorders.  

(B)	Is it at least as likely as not that any currently identified foot disorder is caused by, or otherwise related to the Veteran's military service from June 1956 to June 1958, including any in-service frostbite injuries which the Veteran may have experienced during that time?  

(C)	Finally, are any current foot disorders found due to intercurrent causes, wholly unrelated to the Veteran's military service?

(D)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.	

3.	Then, review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4.	After completing the above development, the AOJ should readjudicate the issue of service connection for the residuals of frostbite injuries, considering any new evidence secured since the February 2009 supplemental statement of the case (SSOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


